TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 6, 2018



                                      NO. 03-17-00363-CV


                                   Juan Enriquez, Appellant

                                                v.

           Christina Melton Crain, Chair of the Texas Board of Criminal Justice;
                     Nathaniel Quarterman, Former Director TDCJ;
                  Brad Livingston, Former Executive Director TDCJ; and
             John Rupert, Former Warden of Michael Unit TDCJ, Appellees


           APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                  AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on April 27, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.